EXHIBIT 1 Clinton Group, Inc. Asks Board of JAKKS Pacific, Inc. to Run an Auction to Sell the Company Clinton Takes Formal Steps to Prepare for Direct Action by Shareholders in the Event the Board Fails to Act NEW YORK, March 14, 2012 /PRNewswire/ Clinton Group, Inc. ("Clinton") announced today that it has sent a letter to the board of directors of JAKKS Pacific, Inc. (Nasdaq: JAKK) requesting that the directors embark on a sale process of the company, including "openly considering the indication of interest from Oaktree Capital Management, L.P. ("Oaktree")." As noted in the letter, Oaktree expressed an interest in acquiring JAKKS Pacific at a price of $20 per share on September 13, 2011. The letter also noted: ●
